Citation Nr: 1241140	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-30 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a disorder manifested by disequilibrium.


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 



INTRODUCTION

The Veteran served on active duty from November 1977 to December 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

After the certification of his appeal, the Veteran submitted a statement and accompanying internet articles directly to the Board, which were received in September 2012.  Although the Veteran did not specifically waive initial RO adjudication of this evidence, the Board finds that the claim need not be remanded to allow such consideration, as the argument and evidence are essentially duplicative of evidence previously considered by the RO.  Thus, this recently-received evidence is not pertinent to the Board's adjudication of this appeal.  See 38 C.F.R. § 20.1304(c).


FINDING OF FACT

The Veteran is not currently-diagnosed with a disorder manifested by disequilibrium.


CONCLUSION OF LAW

The criteria for service connection for a disorder manifested by disequilibrium have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

VA's notice requirements were satisfied by a letter issued in July 2009, which apprised the Veteran of the criteria for establishing service connection; the evidence he was responsible for obtaining and the evidence VA would obtain on his behalf; and the methods by which VA determines disability ratings and effective dates.  

Regarding VA's duty to assist, the Veteran's service treatment records, available private treatment records, and VA treatment records have been obtained.  The Veteran was also offered an opportunity to testify at a hearing before the Board, but he declined.  Furthermore, the Veteran was provided with an examination for VA purposes (QTC examination) in conjunction with the instant claim, and the Board finds that this VA examination and medical opinion are sufficient for adjudicatory purposes.  The examination reflects comprehensive clinical findings, and the examiner's conclusion that the Veteran did not have a diagnosable neurological disorder that could be related to service is unequivocal, predicated on an accurate review of the record, and supported by a sufficient rationale.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection Claim

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

The Veteran contends that he developed his current disequilibrium as the result of an in-service head trauma that he incurred while on active duty in 1988.  (The Veteran has also asserted that he experiences headaches, an eye disorder, and a nasal disorder as residuals of this in-service head trauma, and the RO has addressed these contentions separately in an unappealed October 2011 rating decision.  Thus, those claimed residuals of the Veteran's in-service head injury are beyond the purview of this appeal.)

Indeed, the Veteran's service treatment records reflect that in January 1988 he sought treatment for the residuals of a recent facial trauma, incurred when he was struck with a rock on the right side of his face.  In February 1988, he was diagnosed with a related maxillary fracture; however, the records associated with the Veteran's trauma fail to reflect any complaints of experiencing disequilibrium or any related diagnosis.  Rather, the Veteran asserts that his disequilibrium began approximately 15 years after his discharge from service.  Moreover, no diagnosis has been rendered in conjunction with the Veteran's complaints of disequilibrium, as several comprehensive neurological evaluations of record, which were performed in 2000 and 2003, failed to reveal any clinically observable abnormalities upon which to predicate such a diagnosis.  Thus, those private evaluations characterize the Veteran's condition as of an unknown etiology.  The Veteran's VA treatment records also fail to reflect a diagnosis related to his complaints of disequilibrium.  

Furthermore, the Veteran was provided with an examination for VA purposes (QTC examination) in November  2010 to determine whether he did indeed have a service-related diagnosable disorder manifested by disequilibrium.   However, after conducting a neurological examination of the Veteran and reviewing his claims file, which include the negative results of numerous neurological diagnostic studies, the examiner characterized the Veteran as having subjective complaints of dizziness with no objective evidence of neurological dysfunction.  The examiner noted, however, that the Veteran's reported medications could cause disequilibrium.  (As the Veteran is not service connected for any disability, such medication use does not provide a basis to establish service connection as secondary to service connected disability under 38 C.F.R. § 3.310.)   

Thus, the evidence of record fails to reflect a currently-diagnosed disorder manifested by disequilibrium.  The Board notes that a diagnosis of a claimed disability is the threshold requirement for establishing service connection.  Absent such a diagnosis, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board acknowledges its consideration of the lay evidence of record when adjudicating this claim, including the statements submitted by the Veteran and several of his friends.  The statements authored by the Veteran's friends relate their observation of the Veteran's disequilibrium and discussion with the Veteran about his in-service facial trauma, which he posits has resulted in his current disequilibrium.  The Board notes that the Veteran and his friends are competent to report their observations of the Veteran experiencing disequilibrium, and the Veteran is competent to report his in-service head injury, the occurrence of which is corroborated by his service treatment records.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  Indeed, the Board finds these reports of the Veteran's in-service head trauma and current disequilibrium to be credible, as they are supported by the Veteran's medical treatment of record.  

In his submitted statements, the Veteran asserts that because he sustained a head injury during service, as clearly documented in his service treatment records, and now experiences disequilibrium, and because disequilibrium can result from head trauma, his in-service head trauma must be the cause of his current disequilibrium.  The Veteran has also submitted articles printed from the internet stating that disequilibrium can result from head trauma.  The Board is persuaded that the Veteran is sincere in his belief that he now has a disorder manifested by disequilibrium that resulted from his in-service head trauma.  However, the Veteran has not been diagnosed with any disorder manifested by disequilibrium, including benign paroxysmal positional vertigo, as he has asserted in his submitted statements of record.  Moreover, the attribution of a diagnosis to a set of reported symptoms is a complex medical matter, requiring related expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues); c.f. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (distinguishing situations in which a layperson is competent to identify the medical condition).  Indeed, the Veteran has numerous neurological evaluations of record, including one provided to him by the VA, as well as numerous neurological diagnostic studies, all of which were undertaken in an attempt to determine the cause of the Veteran's reported disequilibrium.  However, none of these evaluations produced a related diagnosis.

As the evidence of record fails to reflect a diagnosis of a disorder manifested by disequilibrium, a basis for granting service connection for this claimed disorder has not been presented.  Accordingly, the Veteran's appeal is denied.


ORDER

Service connection for a disorder manifested by disequilibrium is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


